Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 22, 2021 is acknowledged.
-	Claim(s) 1, 7 is/are amended
- 	Claim(s) 3, 11 is/are canceled
-	Claim(s) 1-2, 4-10, 12-19 is/are pending in the application.

This action is FINAL

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920 in view of Nishino et al, U.S. Patent Publication No. 2006/0267905.
Consider claim 1, Kubota teaches a light-modulating element, comprising a first substrate and a second substrate arranged opposite to each other, and a polymer dispersed liquid crystal layer located between the first substrate and the second substrate (see Kubota figure 2, element 10 substrate, 11 substrate, 12 polymer dispersion type liquid crystal layer and paragraph 0213 where liquid crystal display panel 1 has a pair of upper and lower transparent substrates 10, 11 and a polymer dispersion type liquid crystal layer 12 held between the substrates 10 and 11, and the driving electrode 7 and the opposite electrode 8 provided corresponding to each pixel), 



the light-modulating element further comprises a first electrode (see Kubota figure 1, element 7 driving electrode) and a second electrode (see Kubota figure 1, element 8 opposite electrode) located in each of the plurality of light-modulating zones (see Kubota figure 1, element 7 driving electrode , 8 opposite electrode and paragraph 0213 where driving electrode 7 and the opposite electrode 8 provided corresponding to each pixel where each pixel corresponds to a light modulating zone), and a plurality of first electrodes located in different light-modulating zones are independently arranged (see Kubota figure 1, element 7 driving electrode where a plurality of pixels are arranged in a matrix); and 

the first electrode and the second electrode are configured to drive a deflection of polymer dispersed liquid crystal molecules in the polymer dispersed liquid crystal layer (see Kubota figures 6(a)-6(b) and paragraph 0223 where Under no application of voltage, as shown in FIG. 6(a), the polymer 17 and the liquid crystal 18 are aligned in a predetermined direction between the upper substrate 10 and the lower substrate 11 and thereby a transparent state is obtained. Under an application of voltage between the driving electrode 7 and the opposite 

wherein the first electrode comprises a plurality of first strip sub-electrodes (see Kubota figure 1, element 7), and the second electrode comprises a plurality of second strip sub-electrodes (see Kubota figure 1, element 8), the plurality of first strip sub-electrodes and the plurality of second strip sub-electrodes are made of a same material and arranged in a same layer(see Kubota figure 2, element 7, 8 and paragraph 0214 where An opaque electrode made of aluminum is used for the driving electrode 7 and the opposite electrode 8.), a plurality of first strip sub-electrode of the first electrode and a plurality of second strip sub-electrode of the second electrode in each of the plurality of light-modulating zones are alternately spaced apart (see Kubota figure 1, element 7, 8 arranged to form a matrix of pixels); 

or 





Consider claim 5, Kubota as modified by Nishino teaches all the limitations of claim 1 and further teaches further comprising a plurality of scanning signal lines extending along a row direction (see Kubota figure 1, element 4 scanning line) 

wherein the plurality of light-modulating zones is defined by the plurality of scanning signal lines and the plurality of data signal lines that are intersected (see Kubota figure 1, elements 4, 6 and paragraphs 0212-0214 where When a thin film transistor (TFT) 5 is made an ON state by applying a scanning signal to a scanning line 4, a signal voltage from a signal line 6 is stored at a driving electrode 7. By means of a voltage between the driving electrode 7 and an opposite electrode 8, an electric field in a direction approximately parallel with a substrate occurs and a liquid crystal is driven).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920 and Nishino et al, U.S. Patent Publication No. 2006/0267905 in view of Forbes et al, U.S. Patent Publication No. 2003/0134460.
Consider claim 2, Kubota as modified by Nishino teaches all the limitations of claim 1.  Kubota is silent regarding wherein each of the first substrate and the second substrate is made of polyimide PI (see Kubota paragraphs 0213, 0371 where pair of substrates 102, 103 are generally made of glass and may be made of plastic films).

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920 and Nishino et al, U.S. Patent Publication No. 2006/0267905 in view of Hatsumi et al, U.S. Patent Publication No. 2018/0004017 and Ikuta, U.S. Patent Publication No. 2013/0188100.
Consider claim 4, Kubota as modified by Nishino teaches all the limitations of claim 1.  Kubota is silent regarding further comprising: a diffusion layer located between the first substrate and the second substrate and located on a light- exiting side of the polymer dispersed liquid crystal layer, wherein the diffusion layer comprises diffusion particles.

In a related field of endeavor, Hatsumi teaches having a diffusion layer (see Hatsumi figure 6A, element 654 diffusion layer) located between a first substrate (see Hatsumi figure 6A, element 600 substrate) and a second substrate (see 

Kubota/Hatsumi is silent regarding the diffusion layer comprises diffusion particles.  Examiner takes Official Notice that it is notoriously well-known to incorporate diffusion particles in a diffusion layer so as to provide substantially uniform light transmittance as evidenced by Ikuta (see Ikuta figures 30-32 and paragraphs 0143 where diffuser plate 115a includes a base substrate in which diffusing particles are dispersed so as to provide substantially uniform light transmittance).  One of ordinary skill in the art would have been motivated to have incorporated diffusion particles with a diffusion layer as disclosed by Ikuta so as to provide substantially uniform light transmittance using known techniques with predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920 and Nishino et al, U.S. Patent Publication No. 2006/0267905 in view of Matsushima, U.S. Patent Publication No. 2008/0303988.


Kubota is silent regarding gate electrodes of thin-film transistors located in light-modulating zones in a same row are connected to a same scanning signal line, and source electrodes of thin-film transistors located in light-modulating zones in a same column are connected to a same data signal line, and a drain electrode of a thin-film transistor in each of the plurality of light-modulating zones is connected to the first electrode in the each of the plurality of light-modulating zones.

In the same field of endeavor, Matsushima teaches a light-modulating element is further provided with a thin-film transistor in each of the plurality of light-modulating zones (see Matsushima figure 1, element 22 TFT, SG subpixel areas and paragraphs 0054-0058, 0061-0069, 0074 specifically for example paragraph 0067 where Each .alpha.-Si type TFT element 22 is disposed in correspondence pixel electrode 9 is electrically connected to a drain electrode 22d (see FIGS. 2 and 3) of the .alpha.-Si type TFT element 22. In addition, to a gate electrode 22g of the .alpha.-Si type TFT element 22, the gate line 7 is electrically connected.), and source electrodes of thin-film transistors located in light-modulating zones in a same column are connected to a same data signal line (see Matsushima figure 1, element 32, 22 and figure 2, element 32, 22 and paragraph 0074 where source line 32 that supplies an image signal is electrically connected to a source electrode 22s (see FIGS. 2 and 3) of the .alpha.-Si type TFT element 22), and a drain electrode of a thin-film transistor in each of the plurality of light-modulating zones is connected to the first electrode in the each of the plurality of light-modulating zones (see Matsushima figure 1, element 22, 7b and figure 2, element 22, 7b and paragraph 0074 where pixel electrode 9 is electrically connected to a drain electrode 22d (see FIGS. 2 and 3) of the .alpha.-Si type TFT element 22. In addition, to a gate electrode 22g of the .alpha.-Si type TFT element 22, the gate line 7 is electrically connected.) so as to facilitate providing driving signals to pixel elements to control alignment of the liquid crystal layer and display an image.

.

Claim 7, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920 in view of Nishino et al, U.S. Patent Publication No. 2006/0267905 and Okuyama et al, U.S. Patent Publication No. 2010/0165450.
Consider claim 7, Kubota as modified by Nishino teaches a backlight module (see Kubota figure 17, and paragraph 0313 where a direct-vision type and polymer dispersion type panel was manufactured by disposing a light absorber plate 35, a light guide plate 36, a light source 37 and the like behind the polymer dispersion type panel 1 described in Embodiment 1-1.), comprising a light guide plate (see Kubota figure 17, element 36 light guide plate).

Kubota is silent regarding a backlight module comprising a light guide plate and a light modulating element.  In the same field of endeavor, Okuyama teaches a display device including a backlight module having a light guide plate and a liquid crystal light modulating element (see Okuyama figure 31, element 1, 2 backlight including 30, light modulator and figures 18-20 where backlight configurations are illustrated having a light modulator above or below light guide plate 10) so as to 

Incorporation of a liquid crystal a light- modulating element with Kubota’s display device would have been straight-forward incorporation of a Kubota liquid crystal panel to control backlight luminance with Kubota’s display device (see Kubota figure 17, element 1 liquid crystal panel; figure 2, element 10 substrate, 11 substrate, 12 polymer dispersion type liquid crystal layer and paragraph 0213 where liquid crystal display panel 1 has a pair of upper and lower transparent substrates 10, 11 and a polymer dispersion type liquid crystal layer 12 held between the substrates 10 and 11, and the driving electrode 7 and the opposite electrode 8 provided corresponding to each pixel and Okuyama figure 31, element 80 display panel, 30 light modulator  and paragraph 0194-0195 where FIG. 31 shows an example of a schematic configuration of a display device 3 according to the application example. The display device 3 includes a liquid crystal display panel 80 (display panel), and the backlight 1 or 2 disposed in the back of the liquid crystal display panel 80), 

wherein the light-modulating element is located on a side of a light-exiting surface of the light guide plate (see Kubota figure 17, element 1, 36 and paragraph 0313 and Okuyama figure 18, element 30); 



the light-modulating element is divided into a plurality of light-modulating zones (see Kubota figure 1, element 7 driving electrode , 8 opposite electrode and paragraph 0213 where driving electrode 7 and the opposite electrode 8 provided corresponding to each pixel where each pixel corresponds to a light modulating zone); 

the light-modulating element further comprises a first electrode (see Kubota figure 1, element 7 driving electrode) and a second electrode (see Kubota figure 1, element 8 opposite electrode) located in each of the plurality of light-modulating zones (see Kubota figure 1, element 7 driving electrode , 8 opposite electrode and paragraph 0213 where driving electrode 7 and the opposite electrode 8 provided corresponding to each pixel where each pixel corresponds to a light modulating zone), and a plurality of first electrodes located in different 

the first electrode and the second electrode are configured to drive a deflection of polymer dispersed liquid crystal molecules in the polymer dispersed liquid crystal layer (see Kubota figures 6(a)-6(b) and paragraph 0223 where Under no application of voltage, as shown in FIG. 6(a), the polymer 17 and the liquid crystal 18 are aligned in a predetermined direction between the upper substrate 10 and the lower substrate 11 and thereby a transparent state is obtained. Under an application of voltage between the driving electrode 7 and the opposite electrode 8, as shown in FIG. 6(b), the liquid crystal 18 rotates on a plane parallel with the substrates 10, 11.),

wherein the first electrode comprises a plurality of first strip sub-electrodes, (see Kubota figure 1, element 7), and the second electrode comprises a plurality of second strip sub-electrodes (see Kubota figure 1, element 8), the plurality of first strip sub-electrodes and the plurality of second strip sub-electrodes are made of a same material and arranged in a same layer(see Kubota figure 2, element 7, 8 and paragraph 0214 where An opaque electrode made of aluminum is used for the driving electrode 7 and the opposite electrode 8.), a plurality of first strip sub-electrode of the first electrode and a plurality of second strip sub-electrode of the second electrode in each of the plurality of light-modulating zones are alternately spaced apart (see Kubota figure 1, element 7, 8 arranged to form a matrix of 

or 



Consider claim 8, Kubota as modified by Nishino and Okuyama teaches all the limitations of claim 7 and further teaches further comprising a light source (see Kubota figure 17, element 37 light source), wherein the light guide plate further comprises a side surface and a bottom surface opposite to the light-exiting surface, and the light source is arranged on the side surface of the light guide 

Consider claim 14, Kubota as modified by Nishino and Okuyama teaches a display device, comprising the backlight module according to claim 7, and a display panel located on a light-exiting side of the backlight module (see Kubota figure 17, and paragraph 0313 where a direct-vision type and polymer dispersion type panel was manufactured by disposing a light absorber plate 35, a light guide plate 36, a light source 37 and the like behind the polymer dispersion type panel 1 described in Embodiment 1-1. And Okuyama figure 31, element 1, 2 backlight including 30, light modulator and figures 18-20 where backlight configurations are illustrated having a light modulator above or below light guide plate 10).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905 and Okuyama et al, U.S. Patent Publication No. 2010/0165450 in view of Jin et al, U.S. Patent Publication No. 2019/0113796.
Consider claim 9, Kubota as modified by Nishino and Okuyama teaches all the limitations of claim 7.  Kubota is silent regarding further comprising a light- shielding layer, wherein the light-shielding layer is located on a side of the light source proximate to the light-exiting surface.



One of ordinary skill in the art would have been motivated to have modified Kubota with the teachings of Jin to incorporate a light shielding layer so as to block light leakage as disclosed by Jin using known techniques with predictable results. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905 and Okuyama et al, U.S. Patent Publication No. 2010/0165450 in view of Forbes et al, U.S. Patent Publication No. 2003/0134460.
Consider claim 10, Kubota as modified by Nishino and Okuyama teaches all the limitations of claim 7.  Kubota is silent regarding wherein the first substrate and the second substrate are both made of polyimide PI (see Kubota paragraphs 0213, 0371 where pair of substrates 102, 103 are generally made of glass and may be made of plastic films).

In the same field of endeavor, Forbes teaches a substrate (backplane) of polyimide so as to provide a more lightweight and robust product (see Forbes paragraph 0080 where backplane fabricated on polyimide according to the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905 and Okuyama et al, U.S. Patent Publication No. 2010/0165450 in view of Hatsumi et al, U.S. Patent Publication No. 2018/0004017 and Ikuta, U.S. Patent Publication No. 2013/0188100.
Consider claim 12, Kubota as modified by Nishino and Okuyama teaches all the limitations of claim 7.  Kubota is silent regarding wherein the light-modulating element further comprises a diffusion layer located between the first substrate and the second substrate and located on a light- exiting side of the polymer dispersed liquid crystal layer, wherein the diffusion layer comprises diffusion particles.

In a related field of endeavor, Hatsumi teaches having a diffusion layer (see Hatsumi figure 6A, element 654 diffusion layer) located between a first substrate (see Hatsumi figure 6A, element 600 substrate) and a second substrate (see Hatsumi figure 6A, element 605 substrate) and located on a light-exiting side of a 

Kubota/Hatsumi is silent regarding the diffusion layer comprises diffusion particles.  Examiner takes Official Notice that it is notoriously well-known to incorporate diffusion particles in a diffusion layer so as to provide substantially uniform light transmittance as evidenced by Ikuta (see Ikuta figures 30-32 and paragraphs 0143 where diffuser plate 115a includes a base substrate in which diffusing particles are dispersed so as to provide substantially uniform light transmittance).  One of ordinary skill in the art would have been motivated to have incorporated diffusion particles with a diffusion layer as disclosed by Ikuta so as to provide substantially uniform light transmittance using known techniques with predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905 and Okuyama et al, U.S. Patent Publication No. 2010/0165450 in view of Matsushima, U.S. Patent Publication No. 2008/0303988.


the plurality of light- modulating zones is defined by the plurality of scanning signal lines and the plurality of data signal lines that are intersected (see Kubota figure 1, elements 4, 6 and paragraphs 0212-0214 where When a thin film transistor (TFT) 5 is made an ON state by applying a scanning signal to a scanning line 4, a signal voltage from a signal line 6 is stored at a driving electrode 7. By means of a voltage between the driving electrode 7 and an opposite electrode 8, an electric field in a direction approximately parallel with a substrate occurs and a liquid crystal is driven); 

the light-modulating element is further provided with a thin-film transistor in each of the plurality of light-modulating zones (see Kubota paragraph 0212 where when a thin film transistor (TFT) 5 is made an ON state by applying a scanning signal to a scanning line 4, a signal voltage from a signal line 6 is stored at a driving electrode 7. By means of a voltage between the driving electrode 7 and an opposite electrode 8, an electric field in a direction approximately parallel with a substrate occurs and a liquid crystal is driven).

Kubota is silent regarding gate electrodes of thin-film transistors located in light-modulating zones in a same row are connected to a same scanning signal line, and source electrodes of thin-film transistors located in light-modulating zones in a same column are connected to a same data signal line, and a drain electrode of a thin-film transistor in each of the plurality of light-modulating zones is connected to the first electrode in the each of the plurality of light-modulating zones.

In the same field of endeavor, Matsushima teaches a light-modulating element is further provided with a thin-film transistor in each of the plurality of light-modulating zones (see Matsushima figure 1, element 22 TFT, SG subpixel areas and paragraphs 0054-0058, 0061-0069, 0074 specifically for example paragraph 0067 where Each .alpha.-Si type TFT element 22 is disposed in correspondence with an intersection of each source line 32 and each second gate wiring 7b, and each sub pixel area SG and is electrically connected to each source line 32 and each gate line 7 ), gate electrodes of thin-film transistors located in light-modulating zones in a same row are connected to a same scanning signal line (see Matsushima figure 1, element 22, 7b and figure 2, element 22, 7b and paragraph 0074 where pixel electrode 9 is electrically connected to a drain electrode 22d (see FIGS. 2 and 3) of the .alpha.-Si type TFT element 22. In addition, to a gate electrode 22g of the .alpha.-Si type TFT element 22, the gate line 7 is electrically connected.), and source electrodes of thin-film transistors pixel electrode 9 is electrically connected to a drain electrode 22d (see FIGS. 2 and 3) of the .alpha.-Si type TFT element 22. In addition, to a gate electrode 22g of the .alpha.-Si type TFT element 22, the gate line 7 is electrically connected.) so as to facilitate providing driving signals to pixel elements to control alignment of the liquid crystal layer and display an image.

One of ordinary skill in the art would have been motivated to have modified Kubota with the teachings of Matsushima to have the recited arrangement so as to facilitate providing driving signals to pixel elements to control alignment of the liquid crystal layer and display an image using known techniques with predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication .
Consider claim 15, Kubota as modified by Nishino and Okuyama teaches all the limitations of claim 14.  Kubota/Okuyama is silent regarding a driving circuit configured to drive the display panel and the light-modulating element.  

In the same field of endeavor, Ebisui teaches a driving circuit configured to drive a display panel and a light-modulating element so as to provide increased substantial resolution (see Ebisui figure 80, element 210 display panel, 30 light modulation device and paragraph 0276 where a drive circuit (not illustrated) that drives the display panel 210 may time-divisionally drive the display panel 210. In this case, the drive circuit 60 switches output places of belt-like illumination light from the backlight 211 in synchronization with sequential switching of display of the display panel 210 by one pixel row in pixel rows of the number equal to the number of parallaxes, in a predetermined cycle. For example, as shown in order in FIG. 80, FIG. 81, FIG. 82, and FIG. 83, the drive circuit 60 switches the output places of the belt-like illumination light from the backlight 211 in synchronization with sequential switching of the display of the display panel 210 by one pixel row in four pixel rows in one frame period (1/60 second). In this case, the drive circuit (not illustrated) that drives the display panel 210 applies, to each pixel, a voltage corresponding to the image signal, so that the display of the display panel 210 is sequentially switched by one pixel row in pixel rows of the number equal to the number of parallaxes, in one frame period ( 1/60 second). By thus performing 

One of ordinary skill in the art would have been motivated to have modified Kubota/Okuyama with the teachings of Ebisui to have a driving circuit configured to drive a display panel and a light-modulating element so as to provide increased substantial resolution.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905, Okuyama et al, U.S. Patent Publication No. 2010/0165450 and Ebisui et al, U.S. Patent Publication No. 20140300528 in view of Gilbert, U.S. Patent Publication No. 2012/0224121.
Consider claim 16, Kubota as modified by Nishino, Okuyama and Ebisui teaches all the limitations of claim 14.  Kubota/Okuyama/Ebisui teaches providing increased substantial resolution.

Kubota is silent regarding a method of controlling the display device according to claim 14, comprising: in a high dynamic range HDR image display mode, acquiring initial image information; determining display signals corresponding to sub-pixels in the display panel and voltage signals corresponding to the plurality of light-modulating zones in the light-modulating element of the backlight module, 

In a related field of endeavor, Gilbert teaches a method for controlling a display device comprising: in a high dynamic range HDR image display mode, acquiring initial image information (see Gilbert figure 4B, element source image/video and paragraphs 0081-0122 specifically for example paragraphs 0086-0090 where a locally dimmable backlight (e.g., a backlight that includes locally dimmed (or dimmable) light sources), the backlight controller may generate a spatially modulated backlight that illuminates downstream panels according to relative brightness in areas of the image (e.g., areas comprising, for example, each backlight pixel). The relative brightness may be computed, for example, based on the relative intensities of each primary color in a corresponding backlight pixel. Production of the spatially modulated backlight may also include, for example, consideration of the brightness of neighboring or nearby backlight pixels, and/or, in the case of video, brightness of pixels in preceding and/or subsequent image frames.); 

energization of the color panel 485 relative to the upstream illumination (e.g., in various embodiments the combined backlight and contrast-improving panel produce the upstream illumination) provided to the color panel 464.) and voltage signals corresponding to the plurality of light-modulating zones in the light- modulating element of the backlight module, according to the initial image information (see Gilbert figure 4B, element source image/video and paragraphs 0081-0122 specifically for example paragraphs 0086-0090;0122 where a locally dimmable backlight (e.g., a backlight that includes locally dimmed (or dimmable) light sources), the backlight controller may generate a spatially modulated backlight that illuminates downstream panels according to relative brightness in areas of the image (e.g., areas comprising, for example, each backlight pixel). The relative brightness may be computed, for example, based on the relative intensities of each primary color in a corresponding backlight pixel. Production of the spatially modulated backlight may also include, for example, consideration of the brightness of neighboring or nearby backlight pixels, and/or, in the case of video, brightness of pixels in preceding and/or subsequent image frames. Where setting display backlight light levels and color involve selecting from a set of voltage or current levels that drive the light); and 

generates energization signals for image-generating panels and contrast-improving panels according to an embodiment of the present invention and backlight controller generates energization amounts for locally dimming relative intensities in a corresponding backlight pixel), 

wherein voltage values of the voltage signals inputted to the first electrodes corresponding to the plurality of light-modulating zones are at least partially different (see Gilbert paragraphs 0086-0090 where locally dimmable backlight generates energization amounts for locally dimming relative intensities in a corresponding backlight pixel) so as to increase contrast and resolution.  One of ordinary skill in the art would have been motivated to have modified Kubota/Okuyama/Ebisui with the teachings of Gilbert so as to increase contrast and resolution.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905, Okuyama et al, U.S. Patent Publication No. .
Consider claim 17, Kubota as modified by Nishino, Okuyama, Ebisui and Gilbert teaches all the limitations of claim 16.  Kubota/Okuyama/Ebisui/Gilbert is silent regarding further comprising: determining whether to enter the HDR image display mode, after receiving a trigger signal for entering a display mode; entering the HDR image display mode if it is determined to enter the HDR image display mode; and entering a general image display mode if it is determined not to enter the HDR image display mode.

In a related field of endeavor, Rempel teaches that dynamic range enhancement may be turned on/off based on whether an incoming image data defines a high dynamic range image in a suitable HDR data format (see Rempel paragraph 0096).  One of ordinary skill in the art would have been motivated to further modify Kubota with the teachings of Rempel to switch dynamic range enhancement off when an incoming image data defines a high dynamic range image in a suitable HDR data format as suggested by Rempel. Specifically incorporation of the teachings of Rempel would result in performing local dimming at a backlight when an incoming image data does not define a high dynamic range image in a suitable HDR data format and performing global dimming when an incoming image data defines a high dynamic range image in a suitable HDR data format.


Consider claim 18, Kubota as modified by Nishino, Okuyama, Ebisui, Gilbert and Rempel teaches all the limitations of claim 17 and further teaches wherein in the general image display mode, the method comprises: acquiring initial image information, transmitting the initial image information to the display panel for display (see Gilbert figure 4B, element source image/video and paragraphs 0081-0122 specifically for example paragraphs 0086-0090 where Color LCD Controller 462 receives the contrast-improving control signal, the backlight control signal, and the image/video signal which are utilized to produce an image-generating control signal that specifies the energization of the color panel 485 relative to the upstream illumination (e.g., in various embodiments the combined backlight and contrast-improving panel produce the upstream illumination) provided to the color panel 464 and backlight control signal is generated, which may be, for example, a globally dimmed backlight value that is calculated (e.g., for each primary color value), which comprises, for example, an energization amount (or intensity) of individual primary colored lights in a backlight 456. The backlight is then energized according to the calculated backlight values for each primary or a locally dimmable backlight (e.g., a backlight that includes locally dimmed (or dimmable) light sources. And Rempel paragraph 0096 where when an incoming image data defines a high dynamic range image in a suitable HDR data format image enhancement (locally dimming) may be turned off), and 

controlling voltage values of voltage signals inputted to the first electrodes in the plurality of light-modulating zones of the light-modulating element to be the same (see Gilbert figure 4B, element source image/video and paragraphs 0081-0122 specifically for example paragraphs 0086-0090 where  backlight control signal is generated, which may be, for example, a globally dimmed backlight value that is calculated (e.g., for each primary color value), which comprises, for example, an energization amount (or intensity) of individual primary colored lights in a backlight 456. The backlight is then energized according to the calculated backlight values for each primary or a locally dimmable backlight (e.g., a backlight that includes locally dimmed (or dimmable) light sources). And Rempel paragraph 0096 where when an incoming image data defines a high dynamic range image in a suitable HDR data format image enhancement (locally dimming) may be turned off).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al, U.S. Patent Publication No. 2002/0113920, Nishino et al, U.S. Patent Publication No. 2006/0267905, Okuyama et al, U.S. Patent Publication No. 2010/0165450, Ebisui et al, U.S. Patent Publication No. 20140300528 and Gilbert, U.S. Patent Publication No. 2012/0224121 in view of Huang et al, U.S. Patent Publication No. 2009/0174730.
Consider claim 19, Kubota as modified by Nishino, Okuyama, Ebisui and Gilbert teaches all the limitations of claim 16.  Kubota is silent regarding wherein the determining the display signals corresponding to the sub-pixels in the display 

In a related field of endeavor, Huang teaches a data driving apparatus providing a correction /compensation gray level voltage for received gray levels so as to thereby produce a precise pixel voltage to drive pixels inside an LCD panel of an LCD according to a gamma lookup table and a correction transmissivity lookup table such that a final color displayed on the LCD can be accorded with the color established by an ideal gamma curve (see Huang figures 3, 6 and abstract, paragraphs 0035, 0038, 0044 where data driving apparatus DD1 provides a correction /compensation gray level voltage V.sub.1.about.V.sub.n/V.sub.C according to the gamma lookup table 301a and the correction transmissivity lookup table 303a for the driving unit 305 to generate the precise pixel voltage Vp1, so as to drive the pixel P within the LCD panel 209 of the LCD 200).  One of ordinary skill in the art would have been motivated to have further modified Kubota with the teachings of Huang so as to produce a precise pixel voltage to drive pixels inside an LCD panel of an LCD according to a gamma lookup table and a correction transmissivity lookup table such that a final color displayed on the LCD can be accorded with the color established by an ideal gamma curve.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has failed to address the Examiner’s assertion of Official Notice that incorporation of diffusion particles in a diffusion layer so as to provide substantially uniform light transmittance was well known in the art. MPEP 2144.03 states that a general allegation that the claims define a patentable invention without any reference to the Examiner's assertion of Official Notice would be inadequate and, if the Applicant does not traverse the examiner's assertion of official notice, the Examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because the Applicant failed to traverse the Examiner's assertion of official notice. Therefore, the subject matter that is the subject of the Examiner’s Official Notice is now considered to be admitted prior art.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kabe et al, U.S. Patent Publication No. 20090195717 (liquid crystal apparatus), Miyake et al, U.S. Patent Publication No. 2013/0196565 (figures 14-15), Okuyama, U.S. Patent No. 20170219840 (figure 18 and paragraph 0068).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625